DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/US2017/035864, filed 6/3/2017. PCT/US2017/035864 claims priority from provisional applications 62406542, filed 10/11/2016, 62406838, filed 10/11/2016 and 62345360, filed 6/3/2016. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 189-201), a first functional group that comprises a sulfhydryl group (-SH) and a second functional group that comprises a carboxyl group (- COOH), a stabilizing group that comprises a phosphate, a cross-linking agent that comprises a long-chain succinimidyl 4-(N-maleimidomethyl) cyclohexane-1-carboxylate (LC-SMCC), and a stem cell inducing agent and/or factor that comprises Lin28 in the reply filed on 1/23/2022 is acknowledged. 
Claims 203, 205 and 210-220 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims Status
Receipt of Remarks/Amendments filed on 1/23/2022 is acknowledged. Claims 189-201, 203, 205 and 210-220 are currently pending. Claims 203, 205 and 210-220 have been withdrawn. Accordingly, claims 189-201 are currently under examination.
Claim Objections
Claim 195 is objected to because of the following informalities: 
In claim 195, “pypridyldithio” should read “pyridyldithio”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 199 and 200 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification discloses chemicals, such as stem cell inducing agents which meet the written description and enablement provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  However, claims 199 and 200 are directed to 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).


With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed functional domain or structural variant, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993),  claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine 

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, only the above chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 189-201 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 189 recites “a polymer coating or lipid bilayer that encapsulates the nanoparticle and having first and second functional groups that are associated with and/or attached directly thereto”. The recitation “encapsulates the nanoparticle” in this phrase makes it unclear if it is the nanoparticle core which is encapsulated or not because the phrase does not recite “encapsulates the nanoparticle core”. Thus, it is unclear what part of the particle is encapsulated. For purpose of examination, it is interpreted that it is the nanoparticle core which is encapsulated. Applicant can recite “encapsulates the nanoparticle core” to clarify this indefiniteness issue. Further, the recitation “having first and second functional groups that are associated with and/or attached directly thereto” also makes the claim indefinite because it is unclear whether it is the nanoparticle (or nanoparticle core) which has the functional groups attached or whether it is the polymer coating or lipid bilayer which has the functional groups attached. 
Claim 189 recites “first and second crosslinking agents each having first and second functional groups”. This recitation makes the claim indefinite because it is 
Claim 192 recites “provides a surface that can be modified with one or more functional groups for attachment to one or more crosslinking agents, biologically active molecules, and/or cell targeting molecules”. It is unclear whether the modifications with one or more functional groups on the polymer coating or lipid bilayer are in addition to the ones recited in claim 189 or whether these modifications are not additional and refer to the modifications with functional groups on the polymer coating recited in claim 189.   
	Claim 195 recites “long-chain succinimidyl 4-(N-maleimidomethyl) cyclohexane-1-carboxylate (LC-SMCC)”, “long- chain sulfosuccinimidyl 4-(N-maleimidomethyl) cyclohexane-1-carboxylate (sulfo-LC- SMCC)”, “long-chain N- Succinimidyl-3-(pypridyldithio)-proprionate (LC-SPDP)”, “long-chain sulfo-N-Succinimidyl-3- (pypridyldithio)-proprionate (sulfo-LC-SPDP)” and “long-chain 1-Ethyl Hydrocholride-3-(3- Dimethylaminopropyl) carbodiimide (LC-EDC)”. This instant specification does not clearly define the limitation “long-chain”. Long-chain can have varying number of carbons and without a clear definition of “long-chain” or the number of carbons in the “long-chain”, it becomes indefinite as to what length/number of carbons in the long-chain are within the scope of the claim. 
Claims 188-191, 193-194, 196-201 are included in the rejection as they depend on a rejected base claim and do not clarify the indefiniteness issues presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 189-193 and 195-201 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (WO2013059831A1; Apr. 25, 2013) (Cited in International Search Report and Previously in Restriction/Election).
Dill teaches functionalized biocompatible nanoparticle comprising a central nanoparticle (core) ranging in size from 5 to 50 nm and having a polymer coating thereon, a plurality of functional groups covalently attached to the polymer coating, wherein the plurality of bioactive molecules are attached to the plurality of the functional groups, and wherein the plurality of bioactive molecules include at least a peptide and a protein, and wherein the peptide is capable of penetrating through the mammalian cell membrane and entering into the cell (i.e. cell targeting molecules), and wherein the protein is capable of providing a new functionality within the cell. It teaches the central nanoparticle comprises iron. The peptides and proteins are each attached to the nanoparticle by way of one or more interposing linker molecules. The peptide includes five to nine basic amino acids. It teaches the protein being a transcription factor such as Lin28. (see: Claims and Para 0008-0009). Dill discloses nanoparticle with iron core and polymer coating with X/Y functional groups, to which linkers of various lengths are attached, which, in turn are covalently attached to proteins and peptide through their X/Y functional groups (Para 0029). It discloses the functional groups that may be used include sulfhydryl group (-SH) and a carboxyl group (-COOH) (Para 0030-0037). It 
With respect to the claimed hydrodynamic diameter of the core, as discussed supra, Dill teaches the central nanoparticle (core) ranging in size from 5 to 50 nm which falls within the claimed nanoparticle core diameter recited in instant claim 201 and thus the hydrodynamic diameter of Dill’s nanoparticle core would also necessarily overlap or fall within the claimed range of hydrodynamic diameter of the core.
Dill does not expressly exemplify the functional groups being specifically sulfhydryl group (-SH) and a carboxyl group (-COOH) and the crosslinking reagents being specifically long-chain succinimidyl 4-(N-maleimidomethyl) cyclohexane-1-carboxylate (LC-SMCC). However, as discussed supra, Dill discloses the functional groups that may be used include sulfhydryl group (-SH) and a carboxyl group (-COOH) (Para 0030-0037). It further teaches the crosslinking reagents may include long-chain succinimidyl 4-(N-maleimidomethyl) cyclohexane-1-carboxylate (LC-SMCC) (Para 0038-0047). Even though it does not expressly exemplify, the prior art teaches sulfhydryl group (-SH) and a carboxyl group (-COOH) that can be used as the functional groups and long-chain succinimidyl 4-(N-maleimidomethyl) cyclohexane-1-carboxylate (LC-SMCC) that can be used as cross-linking agent. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
.

Claims 189-193, 194 and 195-201 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (WO2013059831A1; Apr. 25, 2013) (Cited in International Search Report and Previously in Restriction/Election) as applied to claims 189-193 and 195-201 above, and further in view of Bilodeau et al. (US 2014/0187501 A1; Jul. 3, 2014). 
The teachings of Dill have been set forth above.
Dill does not teach the functional groups comprise a stabilizing group such as phosphate. However, this deficiency is cured by Bilodeau.
Bilodeau also teaches nanoparticles comprising functional groups and linkers. Bilodeau teaches functional groups that can be linked include -SH, -COOH, -NH2 and phosphate (Para 0200). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Dill to incorporate the teachings of Bilodeau and include phosphate as a functional group into the teachings of Dill. One would have been motivated to do so because Dill teaches -NH2, -SH and -COOH as functional groups and Bilodeau also teaches -SH, -COOH, -NH2 as functional groups and further teaches phosphate as one of the functional groups. Thus, it would have been obvious to one of ordinary skill in the art to try and substitute the known functional see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Dill teaches that various functional groups may be used to chemically attach the nanoparticle to the protein via crosslinking reactions and that variety of functional groups allow for numerous proteins/peptides to be attached to the nanoparticle (Para 0062). Since, Dill allows for variety of functional groups to be included, one would have had reasonable expectation of success of including phosphate. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 189-201 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-11 of U.S. Patent No. 9,675,708 B2 in view of Dill (WO2013059831A1; Apr. 25, 2013) and Bilodeau et al. (US 2014/0187501 A1; Jul. 3, 2014).
The ‘708 patent claims a functionalized biocompatible nanoparticle comprising a central nanoparticle and the central nanoparticle further comprises a polymer coating. ‘708 teaches first and second functional groups attached to the polymer coating. The central nanoparticle comprises iron. ‘708 further teaches first and second linkers having first length and second length. Further, ‘708 teaches a cell penetrating peptide which includes from five basic amino acids to nine basic amino acids and a bioactive molecule which includes Lin28 transcription factor. Central nanoparticle has a size ranging from 5 to 50nm. ‘708 teaches a cell penetrating peptide for penetrating through a membrane of said mammalian cell, wherein said cell penetrating peptide is attached via a first linker molecule to a first functional group on said central nanoparticle, and a bioactive molecule for modulating a function of said mammalian cell, wherein said bioactive molecule is attached via a second linker molecule to a second functional group on said central nanoparticle. (see: claims 1-2, 4-8, 10-11).
The teachings of ‘708 patent have been set forth above.
The ‘708 patent does not teach the specific functional groups and the crosslinking agents recited in instant claims 193-195. However, these deficiencies are cured by Dill and Bilodeau.
 As discussed supra, Dill discloses the functional groups that may be used include sulfhydryl group (-SH) and a carboxyl group (-COOH) (Para 0030-0037). Dill further teaches the crosslinking reagents may include long-chain succinimidyl 4-(N-ma1eimidomethyl) cyclohexane-1-carboxylate (LC-SMCC) (Para 0038-0047).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘708 to incorporate the teachings of Dill and Bilodeau and include the functional groups and the linking agent taught by Dill and Bilodeau into ‘708 patent. One would have been motivated to do so because while ‘708 teaches the nanoparticle comprises functional groups and linking agents, it does not teach the specific functional groups and linking agents to use and it would have been obvious to one skilled in the art to incorporate the functional groups and linking agents which are known in the art such as the ones taught by Dill and Bilodeau.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616